Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 2, the structural limitations directed towards limiting the first connector renders the scope of the claim indefinite. The limitations of claim 1 recite that “each of said two lower corner fasteners comprise a pocket”, and “each of said two lower corner fasteners has a first connector”, and that a force of the first connector and a second connector, located on the support surface, fasten the cutting surface. However, the recitations of claim 2 recite that there are three portions of a first connector. In light of the limiting language of claim 1, it is unclear how the first connector would also have three portions. While the corner pockets may have three portions, i.e. somewhat in the form of a triangle as illustrated in Applicant’s Figure 1, or that the two lower corner fasteners may have three portions, the structure of the first connector is previously limited in a manner which conflicts with and is rendered indefinite by the limitations of claim 2. The structure imparted by the claims indicate some overlapping relationship between specific structures but it is not clear how they are different from one another, or alternatively, how their scopes overlap. Examiner recommends clarifying the structure of the lower corner fasteners such that each element is clear; is the corner pocket a different structure from the three portions of the first connector? If so, what is imparted by the limitations of both recitations? For purposes of Examination, Examiner is relying upon the specification for the structure of what Applicant has support to claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smallman (US 20140251866).
Regarding claim 1, Smallman teaches a cutting board comprising (Referring to Figures 4A, 4B, 5, 6A, 6B:
a cutting surface assembled on a support surface (wherein tray 400 may have attachable surface 450; see also [0037], [0040], [0042], [0044]; wherein the surface may be used for eating, working, see also [0045]); and
corner fasteners that fasten said cutting surface on said support surface, said corner fasteners comprising two upper corner fasteners and two lower corner fasteners (wherein there are fasteners 413, 414, 423, 424 in Figure 4A), 
wherein each of said two lower corner fasteners comprises a corner pocket and corner edges of said cutting surface slip under said corner pockets and rest on said support surface, and each of said two lower corner fasteners has a first connector (referring to [0037]: wherein corners or other portions of the surface can be tucked under one or more retaining members, i.e. a pocket; wherein snapping buttons, hook-and-loop arrangements, buckles, clasps [springing, fold over, claw, toggle, barrel, insert], zippers are also disclosed, i.e. a connector), 
which in a fastened orientation is fastened on to a corresponding second connector mounted on said support surface so that said corner edges of said cutting surface are fastened by a force of said first connector against said second connector (wherein the disclosed fasteners, located on the tray 400, may have a mating connection such that the surface is retained; wherein [0037], [0039] disclose that the fasteners may engage via a snap button, hook-and-loop, press-snaps, ball and socket fasteners, etc.; see also [0018]). 
Regarding claim 2, all of the limitations recited in claim 1 are rejected by Smallman. Smallman further teaches wherein a first portion of said first connector is pivotally connected to said support surface,  a second portion of said first connector extending from said first portion, overlies a lower corner of said cutting surface, and a third portion of said first connector, extending from said second portion fastens on to said second connector (Please refer to the 112(b) rejection provided above; wherein Smallman discloses that the fasteners can be reconfigurable, e.g. move, slide from under clip or fold, open clasp and can be one or . 
Regarding claim 4, all of the limitations recited in claim 1 are rejected by Smallman. Smallman further teaches wherein said first and second connectors comprise multi-hook fasteners (wherein [0037] discloses a hook and loop configuration).
Regarding claim 5, all of the limitations recited in claim 1 are rejected by Smallman. Smallman further teaches wherein said first and second connectors comprise snap connectors (wherein [0037] discloses snapping buttons).
Regarding claim 6, all of the limitations recited in claim 1 are rejected by Smallman. Smallman further teaches wherein said support surface is made of a material which is softer than said cutting surface (wherein [0045] discloses that the sheets 456 of the one or more surfaces may be metal; wherein [0043] discloses that the tray may be constructed of soft materials, such as rubber or uncompressed fiber, to mitigate damage and injury to users).
Regarding claim 7, Smallman teaches using the cutting board of claim 1 (Please refer to claim 1 rejection);
cutting the food item on said cutting surface (wherein [0040] discloses eating as well as other functions; wherein [0037] discloses eating, working, etc; wherein Examiner is recognizing that eating additionally incorporates cutting food);
for each of said lower corner fasteners, unfastening said first connector from said second connector to uncover said cutting surface (see at least [0037], [0045], [0052]);
removing said cutting surface from said support surface (wherein [0053] discloses that the surface can be removed or replaces independently); and
cleaning said cutting surface and said support surface (wherein [0053] discloses cleaning independently; see also [0001], [0018], [0045]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smallman (US 20140251866) in view of itself.
Regarding claim 3, all of the limitations recited in claim 1 are rejected by Smallman. Although Smallman discloses that the fasteners may comprise a structure which the corners of the surface can be tucked under, i.e. a corner pocket, Smallman does not explicitly disclose that a nonstraight decorative edge. 
	However, Smallman discloses that in the method to form the tray, knurling or texturing can be performed on the frame [0051]. Furthermore, the securing means which retain the inserts, i.e. the surface (450; see [0044]), may have additional aspects which can be implemented, such as aesthetic elements including decals or soft components, as disclosed in [0051], [0052], [0038]. 
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement an aesthetic element, i.e. a nonstraight decorative edge, into the securing means of the present embodiment of Smallman. Smallman suggests these various aesthetic patterns, decals, or knurling, wherein the additional structure can provide stability against unwanted movement and can prevent harm to both the user and the tray [0038], [0043]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crimmins (US 20140252709); see Figure 9.
Herren (US 20010022419); see items 40, 40’, and 40’’.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723